DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Applicant's submission filed on 9/20/2021 has been entered.
Claims 1-5, 8-17 and 21-22 are pending.
Claims 1, 9, and 14, have been amended.
Claims 6-7, 18-20 and 23 have been canceled.
No new claims have been added.

Claim Objections
Claim 9 is objected to because of the following informalities:  The amendment to claim 9 deleted the word “the” in line 19 between the term “with” and the term “first”.  The word needs to be replaced for proper grammar and to prevent any ambiguity about which chamfer edge is being referenced.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8, 9-10, 12-17, and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 9, and 14 recites the limitation "uniform appearance" in lines 10-11, 11-12, and 10-11 respectively.  The term "uniform appearance" found in claims 1, 9, and 14 is a relative term which renders the claim indefinite.  The term "uniform appearance" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, particularly since Applicant references paragraph [0033], which references uniform interfaces between the anodization layers but the surfaces are different with one rough and matted and the other being highly reflective, paragraph [0059] which references different appearances of opaque and clear surfaces, and [0063] which references two separate anodization layers formed on different portions of the angled metal surface, thereby creating a more uniform and appealing appearance at the angled edges and corners and speaks of uniformity in terms of the angled edges and corners that do not have irregular or meandering cracks that reflect light and become visible at different angles and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, it is not clear what constitutes a uniform appearance. For purposes of furthering prosecution, any similar aspect of the surface including a smooth transition between the anodization layers will be considered to meet the limitation of “uniform appearance”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 
Claims 1-5 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khosla et al (US 2011/0017602 A1) in view of (WO2012/128046) hereinafter referenced as the US equivalent Mizuno et al (US 2014/0008232 A1).
Regarding claims 1, 4, and 5, Khosla teaches dual anodized layers or regions which may be applied to a broad range of metal articles including, electronic components [0006].  Khosla teaches the metal may be aluminum [0029].  Khosla teaches a surface of a part may have two separate regions of anodization layers having different properties for example scratch or abrasion resistance [0023].  One area may have a first standard anodized layer which may have been removed in a second location wherein a second hard anodized layer has been subsequently formed [0024] creating a surface with two distinct anodized layers or areas [0026] to provide a different property such as scratch or abrasion resistance effect for each surface [0027].  Khosla teaches the shape of the second area where the first anodized layer is removed may be any desired shape or pattern [0033]. Khosla teaches that the removal of the first anodization layer may include the removal of the underlying metal as well [0034] and may be done by machining [0035].  Khosla teaches the thickness of the first anodized layer may be up to about 25µm [0030] and the thickness of the second anodized layer may be up to about 50µm and may be flush with the standard anodized layer and therefore with the first standard (primary) and second hard (secondary) anodization 
Khosla does not expressly teach the limitations of “a first surface oriented in a first direction, a second surface oriented in a second direction, and a third surface disposed between the first and second surfaces and oriented in a third direction that is non-parallel to the first and second directions, the third surface abutting the first surface at a first edge and the second surface at a second edge; a primary anodization layer including (i) a first portion overlaying the first surface and oriented in the first direction, and (ii) a second portion overlaying the second surface and oriented in the second direction; and a secondary anodization layer overlaying the third surface and oriented in the third direction such that the secondary anodization layer is contiguous with the first portion at the first edge and the second portion at the second edge”.  
However, Khosla teaches metal articles for electronic components [0006] such as enclosures, shells, housings, or casings for electronic devices.  Absent a clear teaching of the surfaces of the housing and the orientation of the surfaces one of ordinary skill in the art would have been motivated to seek out guidance as to a configuration. As such, Mizuno teaches metal housings of aluminum with a first surface (oriented in a first direction), a second surface (oriented in a second direction coated with an initial coating and (diamond) cut on an angle to form a third surface (disposed between the first and second surfaces and oriented in a third direction non-parallel to the first and second directions) and wherein a second coating is applied to the third 




[AltContent: textbox (1st surface)]
[AltContent: textbox (1st anodization layer)]
[AltContent: arrow]
[AltContent: arrow][AltContent: arrow]



[AltContent: ][AltContent: arrow][AltContent: textbox (2nd anodization applied )][AltContent: arrow][AltContent: textbox (3rd surface)][AltContent: arrow]
    PNG
    media_image1.png
    308
    680
    media_image1.png
    Greyscale

[AltContent: textbox (2nd surface)]


Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the housing (with a cut surface) configuration of Mizuno as shown above from Fig 1( which is identical to Applicant’s Fig 10D) to an electronic device with the anodized housing surface of Khosla and to apply a first standard anodization layer as taught by Khosla to the surface of the housing which remains on the first and second surfaces after cutting and to apply the second anodization layer rather than an electrodeposited layer to the third cut surface formed upon the machining removal (such as diamond cutting) of the first anodization layer and the metal beneath as taught by both Mizuno and Khosla.  This 
Regarding claim 2, Khosla in view of Mizuno teaches all of the limitations of claim 1 as set forth above and further teaches as illustrated by FIG 1 that the first surface is non-parallel to the second surface.
Regarding claim 3, Khosla in view of Mizuno teaches all of the limitations of claim 1 as set forth above and further teaches the first anodization layer is a standard anodization layer and the second anodization layer is a hard anodization layer achieved with a different temperature that results in a harder, more scratch and abrasion resistant layer [0024] that colors differently and although not expressly stated by Khosla would necessarily have a different pore structure.
Regarding claim 8, Khosla in view of Mizuno teaches all of the limitations of claim 1 as set forth above and Mizuno further teaches the third surface covered by a transparent coating to show the finish [0056].  Khosla teaches the anodic finishes may .
Claims 9-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khosla et al (US 2011/0017602 A1) in view of (WO2012/128046) hereinafter referenced as the US equivalent Mizuno et al (US 2014/0008232 A1) further in view of Meyers et al. (US 2011/0186325 A1).
 Regarding claims 9 and 10, Khosla teaches dual anodized layers or regions which may be applied to a broad range of metal articles including, electronic components [0006] (capable of carrying operational components for an electronic device).  Khosla teaches the metal may be aluminum [0029].  Khosla teaches a surface of a part may have two separate regions of anodization layers having different properties for example scratch or abrasion resistance [0023].  One area may have a first standard anodized layer which may have been removed in a second location wherein a second hard anodized layer has been subsequently formed [0024] creating a surface with two distinct anodized layers or areas [0026] to provide a different property for each surface [0027].  Khosla teaches the shape of the second area where the first anodized layer is removed may be any desired shape or pattern [0033]. Khosla teaches that the removal of the first anodization layer may include the removal of the underlying metal as well [0034] and may be done by machining [0035].  Khosla teaches the thickness of the first anodized layer may be up to about 25µm [0030] and the thickness of the second anodized layer may be up to about 50µm and may be flush with the standard anodized 
Khosla does not expressly teach the limitations of “a first sidewall surface and a second sidewall surface non-parallel to each other, a mirror reflective surface disposed between the first and second sidewall surfaces and abutting the first sidewall surface at a first chamfer edge and the second sidewall surface at a second chamfer edge wherein the mirror reflective surface is non-parallel to the first and second sidewall surfaces, a first or second portion of the first anodization layer disposed over first and second sidewall surfaces or a second anodization layer disposed over the mirror reflective surface and contiguous with the first portion at the first edge and the second portion at the second edge.  Khosla also does not teach metal sections coupled together with a plastic coupling member.
However, Khosla teaches metal articles for electronic components [0006] such as enclosures, shells, housings, or casings for electronic devices.  Absent a clear teaching of the surfaces of the housing and the orientation of the surfaces one of ordinary skill in the art would have been motivated to seek out guidance as to a configuration.  As such, Mizuno teaches metal housings of aluminum with a first 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the housing configuration of Mizuno to an anodized electronic device housing as taught by Khosla and  a first standard anodization layer on the surface (first and second sidewall surfaces) of the housing and a second anodization layer on a third surface formed upon the machining removal (such as diamond cutting) of the first anodization layer and the metal beneath on the corner where the housing sidewalls meet resulting in a first sidewall surface (oriented in a first direction), a second sidewall surface (oriented in a second direction not parallel with the first sidewall surface) coated with the first standard anodization layer and a cut on an angle where the first and second sidewall surfaces meet to form a third mirror reflective surface with a second anodization layer (disposed between the first and second surfaces, abutting the first sidewall surface at a first chamfer edge, abutting the second sidewall surface at a second chamfer edge and oriented in a direction non-parallel to the first and second sidewall surfaces with a second hard anodization layer).  As such the first anodization layer has a “first portion” 
Additionally, Meyers teaches a housing for an electronics device that may comprise several components assembled together to form internal and external features of the device [0018] where individual components may be connected by a mechanical fastener [0024] and wherein the components may be metal and fasteners may be plastic in order to provide a device having desired functionality and to possibly reduce complexity and detail required to produce the components being assembled together [0006] and [0018]. 
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Khosla and Mizuno with Meyers and to use multiple metal parts with plastic coupling members to provide a housing device having desired functionality while reducing complexity and detail required to produce the components being assembled together [0006] and [0018].
Regarding claims 11 and 12, Khosla in view of Mizuno and Meyers teaches all of the limitations of claim 9 as set forth above and Mizuno further teaches the first and second surfaces of the metal substrate may be rolled forged or cast [0042] whereas the diamond cut third surface is mirror finished [0056] therefore the first and second surfaces having a greater roughness than the third surface.  Additionally, Mizuno teaches the third surface covered by a transparent coating to show the mirror finish 
Regarding claim 13, Khosla in view of, Mizuno and Meyers teaches all of the limitations of claim 9 as set forth above and further teaches the first anodization layer is a standard anodization layer and the second anodization layer is a hard anodization layer achieved with a different temperature that results in a harder, more scratch and abrasion resistant layer [0024] and although not expressly stated by Khosla would necessarily be expected to have a different pore structure.

Claims 14, 15, 21, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khosla et al (US 2011/0017602 A1) in view of Guan et al (US 2012/0267989 A1) further in view of (WO2012/128046) hereinafter referenced as the US equivalent Mizuno et al (US 2014/0008232 A1) 

Regarding claim 14, Khosla teaches dual anodized layers or regions which may be applied to a broad range of metal articles including, electronic components [0006] (capable of carrying operational components for an electronic device).  Khosla teaches the metal may be aluminum [0029].  Khosla teaches a surface of a part may have two separate regions of anodization layers having different properties [0023].  One area may have a first standard anodized layer which may have been removed in a second location wherein a second hard anodized layer has been subsequently formed [0024] creating a surface with two distinct anodized layers or areas [0026] to provide a different property for each surface [0027].  Khosla teaches the shape of the second area where 
Khosla does not expressly teach the limitations of a first surface oriented in a first direction and a second surface oriented in a second direction with a mirror reflective surface oriented in a third direction positioned between and abutting the first and second surfaces at first and second chamfer edges with a first anodization layer disposed over the first and second surfaces and a second anodization layer disposed over the mirror reflective surface with first or second chamfer edges contiguous with the first and second edges of the second anodization layer. 
However, Khosla teaches metal articles for electronic components [0006] such as enclosures, shells, housings, or casings for electronic devices.  Guan teaches a device housing for an electronic device with a metal surface having a mirror finish to provide a decorative effect (abstract).  Absent a clear teaching of the surfaces of the housing and the orientation of the surfaces one of ordinary skill in the art would have been motivated to seek out guidance as to a configuration. As such, Mizuno teaches metal housings of aluminum with a first surface (oriented in a first direction), a second surface (oriented in a second direction coated with an initial coating and (diamond) cut on an angle to form a third surface (disposed between the first and second surfaces and oriented in a third direction non-parallel to the first and second directions) and wherein a 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the mirrored surface of Guan and the housing configuration of Mizuno to an anodized electronic device housing as taught by Khosla with a first standard anodization layer on the surface (first and second surfaces) of the housing and a second anodization layer on a third surface formed upon the machining removal (such as diamond cutting) of the first anodization layer and the metal beneath on the corner edge where the housing surfaces meet resulting in a first surface oriented in a first direction and a second surface oriented in a second direction all with a mirror finish and with a cut mirror reflective surface oriented in a third direction positioned between and abutting the first and second surfaces at first and second edges with a first or second portion of the first anodization layer disposed over first and second surfaces or a second anodization layer disposed over the cut mirror reflective surface and contiguous with the first portion at the first edge and the second portion at the second edge to provide a uniform decorative effect while providing different surface properties afforded by the different anodization effects and necessarily resulting in a first edge of the second anodization layer contiguous with the first chamfer edge and a second edge of the second anodization layer contiguous with the second chamfer edge. 
Regarding claim 15, Khosla in view of Guan and Mizuno teaches all of the limitations of claim 14 as set forth above and teaches the mirror reflective surface on the entire surface of the device and therefore extending around a perimeter of the housing on a corner surface between two side surfaces.
Regarding claims 21-22, Khosla in view of Guan and Mizuno teaches all of the limitations of claim 14 as set forth above and Khosla teaches the thickness of the first anodized layer may be up to about 25µm [0030] and the thickness of the second anodized layer may be up to about 50µm and may be flush with the standard anodized layer and therefore with the first standard (primary) and second hard (secondary) anodization layers each having a respective thickness which is the same thickness and thus less than 5µm different from each other [0037] and (providing a smooth transition between the anodization layers and thus a smooth appearance). 
Claims 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khosla et al (US 2011/0017602 A1) in view of Guan et al (US 2012/0267989 A1) further in view of (WO2012/128046) hereinafter referenced as the US equivalent Mizuno et al (US 2014/0008232 A1) and further in view of Simmer.
Regarding claims 16 and 17, Khosla in view of Guan and Mizuno teaches all of the limitations of claim 14 as set forth above and teaches the mirror reflective surface on the entire surface of the device and therefore extending around a perimeter of the housing on a corner surface between two side surfaces.
Khosla in view of Simmer does not show wherein the first surface has a curved geometry.
However, Simmer teaches an electronic component housing design wherein the first surface and second surface meet at a third surface edge, (Fig. 1-7) as a design choice in the same way Mizuno does and shows the surfaces as curved.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Khosla Guan and Mizuno with the design of Simmer to provide the housing of claim 14 wherein the mirrored edge structure of Mizuno extends around the perimeter of the housing and the first surface has a curved geometry with the reflective surface extending around the curved geometry as a design choice.

Response to Arguments
Applicant’s amendments and arguments, filed 9/20/2021, have been fully considered but are not persuasive.  The office maintains that the term "uniform appearance" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, particularly since Applicant references paragraph [0033], which references uniform interfaces between the anodization layers but the surfaces are different with one rough and matted and the other being highly reflective, paragraph [0059] which references different appearances of opaque and clear surfaces, and [0063] which references two separate anodization layers formed on different portions of the angled metal surface, thereby creating a more uniform and appealing appearance at the angled edges and corners and speaks of uniformity in terms of the angled edges and corners that do not have irregular or meandering cracks that reflect light and become visible at different angles and one of ordinary skill in the art would not 
Applicant's arguments filed with respect to the rejections under 35 USC 103 have been fully considered but they are not persuasive.  However, the rejections have been revised to address the amendments to the claims. Applicant argues (p 3) that the combination of references do not teach a first edge of the secondary anodization layer contiguous with the first chamfer edge and a second edge of the secondary anodization layer contiguous with the second chamfer edge.  Applicant argues that Mizuno Fig 1 after application of an electroplating layer does not display the edges of layer 22 contiguous with the chamfered edges. In response to Applicants argument, when considering Khosla in terms of having two different anodization areas and the cut form of the substrate in Mizuno from Fig 1 as shown above, the article prior to a second coating application appears to be identical to Fig 10D of Applicant’s disclosure which when anodized with the second anodization results in the product in Fig 10 E as indicated in [0065-0066] of the disclosure.  Since Mizuno is used for the teaching of the cut edge and the concept of applying a different coating on the cut edge and Khosla is .
Applicant argues that Mizuno teaches away from the claimed invention.  In response to teaching away, although Mizuno teaches a different coating method such as electroplating, Mizuno does not teach that application of an anodization layer on the second surface is bad or has a negative impact and thus does not teach away. 
As such Applicant’s arguments regarding the rejections under 35 USC 103 over Khosla and Mizuno  The same arguments are held for claims 9 and 14 over Khosla and Mizuno and also in view of Guan and Simmer and their dependent claims and for the same reasons are not found convincing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.D.I./Examiner, Art Unit 1784      

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784